Citation Nr: 0114656	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-48 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 1998, 
for assignment of a compensable evaluation for the service-
connected cervical strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to January 
1987, as well as various periods of active and inactive 
reserve duty subsequent to this period.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1996 and May 1998 rating decisions by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In connection with the August 1996 
rating decision, a notice of disagreement was received in 
September 1996, a statement of the case was issued in October 
1996, and a substantive appeal was received in December 1996.  
In connection with the May 1998 rating decision, a notice of 
disagreement was received in June 1998, a statement of the 
case was issued in July 1998, and a substantive appeal was 
received in July 1998.  The veteran and her spouse testified 
at a Board hearing in Washington, D.C. in January 2001.

In various communications and testimony, the veteran appears 
to have raised an additional service connection claim or 
claims.  In this regard, the RO has recently notified the 
Board that it has been in the process of developing an 
additional claim or claims.  The RO also reported that 
certain items of evidence pertinent to the cervical spine 
issue currently before the Board were inadvertently 
associated with the file for the additional claim(s) being 
developed at the RO.  It appears that such evidence includes 
a report of VA examination in May 2000.  The Board 
acknowledges that VA has constructive knowledge of documents 
generated by VA medical facilities even if the said records 
are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  However, it appears that 
the evidence at the RO is pertinent to the period of time 
subsequent to April 1998.  In view of the following decision 
of the Board, the veteran is not prejudiced by the failure to 
associate those records with the claims file. 


FINDINGS OF FACT

1.  From January 25, 1995, to April 28, 1998, the veteran's 
service-connected cervical strain has resulted in a 
disability picture which, with consideration given to 
additional functional loss due to pain, more nearly 
approximated moderate limitation of motion.   

2.  From April 28, 1998, the veteran's service-connected 
cervical strain has resulted in a disability picture which, 
with consideration given to additional functional loss due to 
pain, more nearly approximates severe limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent evaluation 
for service-connected cervical strain were met from January 
25, 1995, to April 28, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400, 4.7, 
4.71a, Diagnostic Code 5290 (2000).

2.  The criteria for entitlement to a 30 percent evaluation 
for service-connected cervical strain have been met effective 
from April 28, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.400, 4.7, 4.71a, Diagnostic Codes 5003, 5290 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records show that while in the 
line of duty in December 1990, during a period of inactive 
duty for training, the veteran was involved in a hit-and-run 
accident and sustained soft tissue injury to her neck.  

The veteran filed an initial claim for service connection for 
a disorder of her neck in January 1995. 

In connection with the claim, a VA general medical 
examination was conducted in April 1996.  The veteran 
reported neck and back injuries during motor vehicle 
accidents in 1986 and 1990.  Physical examination of the 
cervical spine showed no postural abnormalities or fixed 
deformity.  Painless range of motion of the cervical spine 
included flexion to 35 degrees, extension to 25 degrees, 
bilateral flexion to 15 degrees, and bilateral rotation to 50 
degrees.  X-ray of the cervical spine was normal.  The 
examiner provided a diagnosis of chronic cervical strain.  

VA outpatient treatment records in May 1996 note complaints 
of neck and back pain since a motor vehicle accident in 1990.  
Examination of the neck revealed tenderness to palpation with 
good range of motion with some pain with right rotation.  A 
diagnostic impression of myofascial pain disorder was 
provided.  The veteran was referred to the pain management 
clinic, and complaints of cervical pain in the upper 
trapezius area with occasional radiation to the left upper 
extremity were noted.  An assessment of myofascial neck and 
lumbosacral spine pain was reported.  The veteran was 
referred for a course of physical therapy for both her neck 
and back.  

By rating decision in May 1996, the RO granted service 
connection for cervical strain with a noncompensable 
evaluation, effective from January 25, 1995.  The RO denied 
service connection for lumbosacral strain.  In June 1996, the 
veteran requested an increase for her service-connected 
cervical strain.  

The veteran was seen at a private hospital emergency room in 
November and December 1996 for complaints of headaches and 
back and neck pain.  The veteran reported recurrent neck and 
back pain since a car accident six years previous.  
A magnetic resonance imaging (MRI) scan of the brain stem, 
computed tomography (CT) of the head, and spinal tap were 
performed without significant findings.  An impression of 
chronic muscle contraction headaches in conjunction with 
chronic neck and back pain was reported.   

The veteran was scheduled for a VA examination in January 
1998, but was unable to attend due to the impending birth of 
a child.  A VA examination was conducted in April 1998 and 
the examiner noted review of the veteran's medical records 
and claims file.  The veteran indicated that her neck pain 
had worsened since the motor vehicle accident in 1990.  She 
stated that her neck pain was constant and that she slept 
with a heating pad on her neck.  On physical examination, the 
veteran reported tenderness to percussion.  Musculature was 
symmetrical and no spasm was noted.  Range of motion testing 
showed flexion to 30 degrees, extension to 25 degrees, 
bilateral flexion to 20 degrees, and bilateral rotation to 30 
degrees.  The veteran complained of pain with right rotation.  
Despite these findings, the examiner stated that no obvious 
limitation of motion or pain on motion was noted.  The 
examiner provided a diagnosis of persistent neck pain post 
trauma and cervical strain.  X-ray examination showed 
straightening of the normal lordotic curvature, which may be 
positional or reflect muscle spasm.  No other abnormalities 
were noted.  

At a hearing before the undersigned in Washington, D.C. in 
January 2001, the veteran testified that she suffered spasms, 
headaches, and pain in her shoulders and left arm.  She 
stated that she used a cervical pillow and TENS unit every 
day.  The veteran's spouse testified that the veteran's 
condition was getting progressively worse. 

Following the hearing, the veteran submitted VA medical 
center records dated from September 2000 to March 2001.  At a 
consultation in September 2000, the examiner, K.R.P, M.D., 
noted marked tenderness and spasm of the right and left upper 
trapezius and loss of about 50 percent of neck range of 
motion in all directions, as well as only 90 degrees of 
abduction of the left shoulder with pain.  An impression of 
severe cervical strain/sprain was reported.  Significant 
spasm and pain in the cervical musculature was reported in 
October 2000.  A radiology report in October 2000 noted 
osteoarthritis of the cervical spine and possible mild muscle 
spasm.  The records contained ongoing and repeated complaints 
of severe neck pain.  The veteran was provided a walker and a 
cervical collar.  

In a January 2001 letter, Dr. K.R.P. stated that he saw the 
veteran earlier that month and noted significant cervical 
strain-sprain and lumbosacral sprain.  Physical examination 
showed moderate tenderness and spasms of the right and left 
cervical muscles lumbosacral muscles and upper trapezius.  No 
acute neurological changes in the extremities were noted.  
Dr. K.R.P. stated that the veteran was unable to perform work 
in the position as LPN-practical nurse due to significant 
pain and limited function of her lower back and neck.  

In a second letter, dated in March 2001, Dr. K.R.P. stated 
that the veteran had chronic cervical neck strain/sprain with 
significant pain and limitation of function.  The physician 
estimated that the condition was moderate in severity.  Dr. 
K.R.P. noted that a recent MRI in February 2001 showed no 
acute changes.  Recent physical examination revealed severely 
reduced range of motion of the neck with marked tenderness 
and spasm of the right and upper trapezii and cervical 
paraspinal muscles.  Dr. K.R.P. stated that the veteran was 
significantly limited in her physical activity.  


II. Applicable Statutes, Regulations, and Legal Precedent

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
VA examination reports, as well as VA outpatient records and 
two letters from the veteran's VA treating physician.  
Additional evidence has was submitted by the veteran 
subsequent to the January 2001 Board hearing with a written 
waiver of preliminary review by the RO.  As noted in the 
introduction, certain VA medical records have been located by 
the RO, but they are pertinent to the period of time 
subsequent to April 1998, and the Board finds that it may 
properly proceed with appellate review without obtaining 
these records since there is no resulting prejudice to the 
veteran in view of the Board's ultimate determination.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal. 

Further, the veteran and her representative have been 
notified of the applicable laws and regulations, which set 
forth the criteria for increased evaluation for service-
connected cervical spine disability and award of effective 
dates.  The discussions in the rating decision, statement of 
the case, and supplemental statements of the case have 
informed the veteran and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's cervical strain is rated under the provisions 
of Diagnostic Code 5290 for limitation of motion.  As there 
is no evidence of ankylosis, the provisions of Diagnostic 
Code 5287 are not application, and there is no evidence of a 
fracture of a vertebra to warrant application of Diagnostic 
Code 5285.  No other diagnostic criteria appear to be 
applicable. 

Diagnostic Code 5290 provides for a 30 percent evaluation for 
severe limitation of motion of the cervical spine, a 20 
percent evaluation for moderate limitation of motion, and a 
10 percent evaluation for slight limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290. 

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400..  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

III. Analysis

At the January 2001 Board hearing, the veteran's 
representative included argument to the effect that the 
appellant's request for an increased rating received in June 
1996 should have been viewed as a notice of disagreement to 
the May 1996 rating decision which granted service connection 
for cervical strain and assigned a noncompensable rating 
effective January 25, 1995 (the date of the service 
connection claim).  The Board, after reviewing the language 
of the June 1996 communication from the veteran is unable to 
find any indication that the veteran was in disagreement with 
the May 1996 rating decision.  Accordingly, the June 1996 
communication did not constitute a notice of disagreement.  
It was a claim for an increased rating.

However, as the August 1996 rating decision included 
consideration of additional evidence not considered in the 
May 1996 rating decision, it does not really matter whether 
the June 1996 communication was a notice of disagreement to 
the May 1996 rating decision since by regulation, if new and 
material evidence is received within the appeal period (as in 
this case), the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q).  
Therefore, the end result is that the essential question with 
regard to the effective date issue is whether a 10 percent 
rating was warranted between the date of the initial service 
connection claim (January 25, 1995) and April 28, 1998 (the 
date the RO assigned a 10 percent rating).

The May 1996 rating decision which assigned a noncompensable 
rating was based in large part on the report of an April 1996 
VA examination, and the August 1996 rating decision from 
which the current appeal arises also considered that item of 
evidence.  That examination showed lateral flexion limited to 
15 degrees  Further, a May 1996 VA progress note includes a 
scale which appears to document minimal restriction of 
flexion, but moderate limitation of extension, rotation, and 
lateral flexion.  Although the actual ranges of motion were 
not reported, the Board must view this evidence as showing 
that in the opinion of a trained medical professional, there 
was moderate limitation of certain ranges of motion.  It is 
also significant that this evidence appears to suggest that 
pain was involved in restricting motion.  When this evidence 
is viewed with reference to 38 C.F.R. §§ 4.40, 4.45 and in 
conjunction with 38 C.F.R. § 4.7, the Board believes that 
such evidence warrants the conclusion that prior to April 28, 
1998, the veteran's cervical spine disability picture more 
nearly approximated moderate limitation of motion so as to 
warrant a 20 percent rating.  

However, the evidence shows that the disability did not 
approach severe limitation of motion prior to April 28, 1998, 
even when additional functional loss due to pain, weakness, 
fatigue and incoordination is considered.  The pertinent 
evidence prior to April 28, 1998, shows no more than moderate 
limitation of motion. 

The Board notes, however, that although VA examination on 
April 28, 1998, did not show any significant decrease in 
clinical range of motion measurements when compared to the 
April and May 1996 VA reports, it is significant that as of 
April 28, 1998, the veteran's pain was being described as 
constant.  Moreover, x-ray studies at that time suggested 
changes which could possibly be due to muscle spasm.  By 
September 2000, it appears that there was a 50 percent loss 
of range of all motions along with significant spasm.  The 
totality of the evidence from the time of the April 28, 1998, 
VA examination on persuades the Board that when consideration 
is given to the additional functional loss provisions of 38 
C.F.R. § 4.40, 4.45, the disability picture more nearly 
approximated severe limitation of motion.  Accordingly, a 30 
percent rating is warranted from April 28, 1998.  A 30 
percent rating is the maximum rating assignable under 
Diagnostic Code 5290 and as stated earlier, no other 
diagnostic criteria is applicable in this case.  

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing that the service-
connected cervical strain disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment due to the cervical strain so as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making the above determinations, the Board has considered 
and applied the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).  However, there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to warrant more favorable 
determinations than set forth in this decision. 



ORDER

Entitlement to a 20 percent evaluation for service-connected 
cervical strain from January 25, 1995, to April 28, 1998, is 
warranted.  Entitlement to a 30 percent evaluation for 
service-connected cervical strain from April 28, 1998, is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

